Exhibit CAMERON INTERNATIONAL CORPORATION SUBSIDIARIES & JOINT VENTURES (As of 12/31/2009) Cameron International Corporation (Delaware) Parent - 100 % Owned By Subsidiary % Owned By CAM State/Country of Incorporation or Organization 1 - Cameron Algerie S.á.r.l. (1 share owned by CPEGI) 100% Algeria 1 - Cameron Al Rushaid Limited Company 50% Saudi Arabia 1 - Cameron Argentina S.A.I.C. (122,700 shares owned by CPEGI) Less than 1% 100% Argentina 1 - Cameron Gabon, S.A. (1 share owned by Chairman) 100% Gabon 1 - Cameron/Curtiss-Wright EMD LLC 50% USA (Delaware) 1 - Cameron Offshore Systems Nigeria Limited 100% Nigeria 1 - Cameron Services Middle East LLC (Joint Venture - 51% owned by outsiders) 25% 24% Oman 1 - Cameron Venezolana, S.A. - (51% owned by CPEGI) 100% Venezuela 1 - Cameron Angola - Prestaçao de Serviços, Limitada - (1 share owned by CPEGI) 100% Angola 1 - Compression Services Company 100% USA (Ohio) 1 - Cooper Cameron Foreign Sales Company Ltd. 100% Barbados 1 - Cameron International Holding Corp. (CESI has partial interest) 8.36% 91.64% USA (Nevada) 2 - Cameron Lux I SARL9 100% Luxembourg 3 - Angola Oilfield Equipment Limited (Joint Venture- 51% owned byMahinda Servico) 49% Angola 3 - Cameron Middle East Ltd. 100% Cayman Islands 3 - Cameron Products Ltd. 100% Cayman Islands 3 - Cameron Russia Ltd. 100% Cayman Islands 3 - Cameron Services Russia Ltd. 100% Cayman Islands 3- Cameron Australasia Pty. Ltd. 100% Australia 4 - Cooper Cameron Valves Australia Pty. Ltd. 100% Australia 4 - Geographe Energy Pty Ltd 100% Australia 3 - Cameron Campex Limited 80.10% Cayman Islands 4 - ShanDong Cooper Cameron Petroleum Equipment PTE LTD(10-12-2004) 100% China 3 - Cameron do Brasil Ltda. (1 share owned by Cameron (Lux) SARL) 100% Brazil 4 - On/Off Manufatura e Comércio de Vávulas Ltda. 100% Brazil [1 share owned by Cameron Holding (Cayman) Limited] 4 - Cam Macaé Brasil Participações Ltda. 100% Brazil [1 share owned by On/Off Manufatura e Comércio de Vávulas Ltda.] 3 - Cameron (Trinidad) Limited 100% Trinidad and Tobago 3 - Cameron International Malaysia Sdn Bhd 49% Malaysia 3 - Cameron Holding (Luxembourg) SARL 100% Luxembourg 4 - Cameron (Luxembourg) SARL 100% Luxembourg 5 - Cameron APME Holding PTY LTD 100% Australia 5 - Cameron GmbH 100% Germany 5 - Cameron Italy S.R.L. 100% Italy 5 - Cameron Ireland Limited 100% Ireland 5 - Cameron Systems (Ireland) Limited 100% Ireland 5 - Cameron International Malaysia Systems Sdn Bhd 100% Malaysia 5 - Cameron Korea Limited 100% Korea 5 - Cameron Valves - Trading and Industrial Services LDA 55% Portugal 6 - Cameron Valves & Measurement West Africa Limited 70% Nigeria 5 - Cameron Netherlands B.V. (11-2004) 100% Netherlands 6 - Cameron Egypt LLC (.1% owned by Cameron (Luxembourg) SARL) 100% Egypt 6 - Cameron Euro Automation Center B.V. 100% Netherlands 6- Caméron România S.A. 100% Romania 5- Cameron Holding (Dutch) B.V. 100% Netherlands 6- Cameron Canada Corporation 100% Canada (Nova Scotia) 5 - Cooper Cameron Holding (U.K.) Limited 100% United Kingdom 6 - Cameron France, S.A.S. 100% France 6 - Cameron Limited 100% United Kingdom 7 - Cooper Cameron (U.K.) Investments Limited 100% United Kingdom 8 - Cameron Manufacturing (India) Private Limited 100% India 8 - Flow Control-Tati Production Sdn. Bhd. 49% Malaysia 7 - Cameron Offshore Engineering Limited 100% United Kingdom 7 - Cooper Cameron Pensions Limited 100% United Kingdom 7 - Cameron Integrated Services Limited 100% United Kingdom 7 - D.E.S. Operations Limited 100% Scotland 7 - DES Operations, Inc. 100% USA (Texas) 7 - International Valves Limited 100% United Kingdom 7 - Jiskoot Holdings Limited 100% United Kingdom 7 - Jiskoot Limited 100% United Kingdom 8 - Jiskoot Limited 100% United Kingdom 7 - Cameron Technologies UK Limited 100% United Kingdom 7 - Petreco International Limited 100% United Kingdom 8 - KCC Group Limited 100% United Kingdom 9 - Petreco International (Middle East) Limited 100% United Kingdom 9 - KCC Process Equipment Limited 100% United Kingdom 10 - RJB Engineering (UK) Limited 100% United Kingdom 9 - KCC Resources (Jersey) Limited 100% Jersey 6 - Cameron International Holding B.V. 100% Netherlands 7 - Cameron Energy Services B.V. 100% Netherlands 7 - Cameron B.V. 100% Netherlands 7 - Cooper Cameron Holding (Norway) AS 100% Norway 8 - Cameron Norge AS 100% Norway 5 - SBS Oilfield Equipment GmbH 100% Austria 5 - SBS Immobilienentwicklung und -verwertungs GmbH (0.1%owned by Cameron Limited) 100% Austria 5 - Geographe Energy Singapore Pte Ltd 100% Singapore 6 - PT Geographe Energy Indonesia 100% Indonesia 3 - Cooper Cameron Libya Limited 50% Malta 3 - Cameron (Singapore) Pte. Ltd. 100% Singapore 4 - Cameron Systems Shanghai Co., Ltd. 100% China 4 - Riyan Cameron (B) Sendirian Berhad 100% Brunei 4 - PT Cameron Systems - (Joint Venture - 8% owned by outsider) 92% Indonesia 4 - Cameron Equipment (Shanghai) Co., Ltd. 100% China 4 - Cameron Beijing Commercial Co., Ltd. 100% China 1 - Cameron (Holding) Corp. 73.60% 26.40% USA (Nevada) 2-Cameron Technologies, Inc. 100% USA (Delaware) 3 - Cameron Flow Systems Ltd. 100% Canada (Alberta) 3 - NuFlo Finance and Royalty Company 100% USA (Delaware) 3 - Cameron Technologies US, Inc. 100% USA (Delaware) 1 - Sequel Holding, Inc. 100% USA (Delaware) 1 - Petreco International Inc. (partially owned by Sequel Holding, Inc.) 51% 49% USA (Delaware) 2 - Petreco-KCC Holding, Inc. 100% USA (Delaware) 3 - Petreco-KCC Limited 100% United Kingdom 2 - Petreco Canada Inc. 100% Canada (Alberta) 1 - Cooper Cameron Corporation Nigeria Limited 60% Nigeria 1 - Cameron Systems Srl 100% Italy 1 - Cameron Systems de Venezuela, S.A. 100% Venezuela 1 - Cameron Energy Services International, Inc. 100% USA (Ohio) 2 - Canada Tiefbohrgeräte und Maschinenfabrik GmbH (1 share owned by CPEGI) 100% Austria 1 - Cameron de Mexico S.A. de C.V. (1 share owned by CPEGI) 100% Mexico 1 - Cameron Petroleum Equipment Group, Inc. (CPEGI) 100% USA (Delaware) 1 - Cameron Wellhead Services, Inc. 100% USA (Nevada) 2 - Cameron (Malaysia) Sdn Bhd1 49% Malaysia 3 - Cooper Cameron Valves Singapore Pte. Ltd. 100% Singapore 4 - Cooper Cameron Corporation Sdn Bhd 100% Malaysia 4 - PCC Bumi Flow Technologies Sdn. Bhd. 100% Malaysia 1 - NATCO Group Inc. 100% USA (Delaware) 2 - NTC Technical Services, Inc. 100% USA (Delaware) 3 - NTG Group de Mexico, S. de R.L. de C.V. (1% owned by NATCO Group Inc.) 100% Mexico 3 - NTC Technical Services Sdn. Bhd. 100% Malaysia 2 - National Tank Company 100% USA (Delaware) 3 - NATCO do Brasil Industria, Comercio e Servicos de Petróleo e Gás Ltda. (2% owned by NATCO Holdings LLC) 50% Brazil 3 - NATCO de Colombia Ltda (1 share owned by NATCO Holdings LLC) 100% Colombia 3 - NATCO Holdings LLC 100% USA (Delaware) 3 - Linco-Electromatic, Inc. 100% USA (Texas) 3 - Connor Sales Company, Inc. 100% USA (North Dakota) 3 - Axsia Holdings Limited 100% United Kingdom 4 - Axsia Group Limited 100% United Kingdom 5 - Axsia Limited 100% United Kingdom 6 - Axsia Howmar Limited 100% United Kingdom 7 - Fluid Processing (L) Bhd 100% Labuan 6 - NATCO UK Limited 100% United Kingdom 7 - Axsia Serck Baker (Nigeria) Ltd (50% owned by Axsia Limited) 50% Nigeria 7 - Fluid Processing Sdn Bhd 7 20% Malaysia 5 - Richard Mozley Limited 100% United Kingdom 3 - NATCO Group de Venezuela, S.A. 100% Venezuela 3 - NATCO Luxembourg S.á.r.l. 100% Luxembourg 4 - NATCO Norge Holdings AS 50% Norway 5 - NATCO Norway AS 100% Norway 4 - NATCO Al Rushaid Middle East Ltd.6 50% Saudi Arabia 4 - NATCO Process Systems Pte Ltd.2 50% Singapore 3 - NATCO Japan Co., Ltd.3 60% Japan 3 - Scomi NTC Sdn. Bhd.5 30% Malaysia 3 - NATCO Canada, Ltd. 100% Canada (Alberta) 3 - TEST Automation & Controls, Inc. 100% USA (Louisiana) 4 - TEST International8 49% Cayman Islands 4 - TEST Angola - Tecnologia e Serviços Petrolíferos, Lda.4 49% Angola 4 - TPS (technical Petroleum Services) Nigeria Limited 49% Nigeria 4 - Process Analytical Applications, Inc. 49% USA (Texas) 4 - TEST Saudi Arabia Ltd.10 50% Saudi Arabia 1Local Malaysian law requires that a majority of stock be owned by local residents. Attorney/agents hold 51% of stock on CIC's behalf. 2 Dormant. Created for aborted acquisition. 3 20% owned by Daichi; 20% owned by Modec 4 51% owned by Prodiaman 5 70% owned by Scomi 6 50% owned by Al Rushaid Petroleum Investment Company 7 80% owned by local partner 8 NATCO International payroll company 9 Formerly a Cayman entity; formerly named Cameron Holding (Cayman) Limited 10 50% owned by Abdulla Alsukwaket Trading & Contract
